--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version
AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) is dated
as of August 26, 2013 and is entered into by and among FULL HOUSE RESORTS, INC.,
a Delaware corporation (“Borrower”), the parties to the Second Lien Credit
Agreement as lenders (the “Lenders”) and ABC FUDNING, LLC, as administrative
agent (in such capacity, the “Administrative Agent”), and, solely for purposes
of Section II hereof, the Guarantors listed on the signature pages hereto, and
is made with reference to that SECOND LIEN CREDIT AGREEMENT, dated as of October
1, 2012 (the “Credit Agreement”), by and among Borrower, the Lenders and the
Administrative Agent.  Capitalized terms used herein without definition shall
have the meanings given such terms in the Credit Agreement after giving effect
to this Amendment.
 
RECITALS
 
WHEREAS, the Borrower requested that the Required Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein;
 
WHEREAS, subject to the conditions set forth herein, the Required Lenders are
willing to agree to such amendment relating to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.  AMENDMENTS TO CREDIT AGREEMENT
 
1.1.
Amendments to Section 1.01: Defined Terms.

 
(a)           The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:
 
“‘Fixed Charge Coverage Ratio’ shall mean, as at any date of determination, with
respect to the Borrower Parties for the period of four consecutive fiscal
quarter ending on or most recently ended prior to such date, (a) Adjusted
EBITDA, plus (i) Rent Expense, minus (ii) the aggregate amount of non-financed
Capital Expenditures (excluding non-financed Capital Expenditures not to exceed
$7,500,000 incurred to construct a hotel adjacent to Silver Slipper) made during
such period, minus (iii) the aggregate amount of Distributions made during such
period, minus (iv) cash taxes required to be paid during such period divided by
(b) Fixed Charges for such period.”
 
(b)           The definition of “Total Debt” set forth in Section 1.01 of the
Credit Agreement is hereby amended in its entirety to read as follows:
 
“‘Total Debt’ shall mean, as of any date of determination, without duplication,
(a) the aggregate principal amount of Indebtedness of the Borrower Parties
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
consisting of Indebtedness for borrowed money, obligations of the Borrower
Parties as lessee under or with respect to Capital Leases (excluding
Indebtedness or Capital Leases in an aggregate principal amount not to exceed
$9,000,000 incurred to construct a hotel adjacent to Rising Star Casino), debt
obligations evidenced by promissory notes or similar instruments plus (b)
obligations with respect to letters of credit, whether drawn or undrawn,
contingent or otherwise; provided that Total Debt shall not include Indebtedness
in respect of Unrestricted Subsidiaries.”
 




 

 

 
1.2.
Amendment to Section 5.02(a).

 
Clause (vii) of Section 5.02(a) is hereby amended in its entirety to read as
follows:
 
“(vii)       (x) purchase money Indebtedness and Capital Lease obligations in an
aggregate principal amount not to exceed $750,000 at any one time outstanding
and (y) Capital Lease obligations in an aggregate principal amount not to exceed
$9,000,000 at any one time outstanding incurred to construct a hotel adjacent to
Rising Star Casino);”
 
1.3.
Amendment to Section 5.03(d).

 
Section 5.03(d) is hereby amended in its entirety to read as follows:
 
“(d)           Capital Expenditures.  The Borrower shall not permit the
aggregate amount of Capital Expenditures made by the Loan Parties in any fiscal
year (i) to exceed 5.25% of total revenues for the immediately preceding fiscal
year or (ii) to be less than 1.425% of the total revenues for the immediately
preceding fiscal year; provided, that the foregoing shall not include or limit
(x) capital expenditures in an aggregate amount not to exceed $17,000,000 to
construct a hotel adjacent to Silver Slipper or (y) for the avoidance of doubt,
the acquisition of Capital Assets in connection with Capital Lease obligations
in an aggregate principal amount not to exceed $9,000,000 incurred to construct
a hotel adjacent to Rising Star Casino.”
 
SECTION II.  CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Amendment No. 1
Effective Date”):
 
A.           Execution.  Administrative Agent shall have received counterpart
signature pages of this Amendment duly executed by the Borrower, the Guarantors
and the Required Lenders.
 
B.           Fees. The Administrative Agent shall have received all fees and
other amounts relating to the Amendment due and payable on or prior to the
Amendment No. 1 Effective Date (including, without limitation, to the extent
invoiced reasonable fees, disbursements and other charges of counsel to the
Administrative Agent).
 
C.           Representations and Warranties.  The representations and warranties
of the Borrower and each other Loan Party set forth in the Credit Documents and
each other agreement to be executed and delivered by the Borrower or the other
Loan Parties in connection herewith (collectively, together with this Amendment,
the “Amendment Documents”) shall be true and correct in all material respects on
and as of the Amendment No. 1 Effective Date (both before and after giving
effect thereto), except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and (ii) to
the extent that such representations and warranties are qualified by
materiality, in which case such representations and warranties must be true in
all respects.
 


2

 

 

 
D.           No Default.  No Default or Event of Default shall have occurred and
be continuing.
 
E.           Necessary Consents.  Each Loan Party shall have obtained all
material consents necessary or advisable in connection with the transactions
contemplated by this Amendment.
 
F.           Other Documents.  Administrative Agent and Lenders shall have
received such other documents, information or agreements regarding Loan Parties
as Administrative Agent may reasonably request.
 
SECTION III.  REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Loan Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct:
 
A.           Corporate Power and Authority.  Each Loan Party, which is party
hereto, has all requisite power and authority to enter into this Amendment and
to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents.
 
B.           Authorization; No Conflict.  The execution, delivery and
performance by each Loan Party of the Amendment Documents to which such Person
is or is to be a party have been duly authorized by all necessary corporate or
other organizational action and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law or
regulation.  The resolutions of the board of directors or managers of each
Borrower and Guarantor delivered to Administrative Agent by such Borrower or
Guarantor on the date of the effectiveness of the Credit Agreement have not been
revoked and are in full force and effect.
 
C.           Governmental Consents.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by Borrower of the Amended Agreement
and the other Credit Documents, except for such actions, consents and approvals
which have been obtained and are in full force and effect on the date hereof.
 


3

 

 

 
D.           Binding Obligation.  The Amendment Documents have been duly
executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
E.           Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Default.
 
SECTION IV.  ACKNOWLEDGMENT AND CONSENT
 
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).
 
Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this
Amendment.  Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Documents to which
it is a party or otherwise bound are true and correct in all material respects
on and as of the Amendment No. 1 Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
 
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
 
SECTION V.  MISCELLANEOUS
 
A.           Reference to and Effect on the Credit Agreement and the Other
Credit Documents.
 
(i)         On and after the Amendment No. 1 Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
 


4

 

 

 
(ii)         Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
 
(iii)         The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Administrative Agent or Lender under, the Credit
Agreement or any of the other Credit Documents.
 
(iv)         This Amendment shall be deemed a “Loan Document” for all purposes
under the Credit Agreement and the other Credit Documents.
 
B.           Headings.  Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
 
C.           Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
D.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
 
[Remainder of this page intentionally left blank.]
 


5

 

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

        FULL HOUSE RESORTS, INC.          
 
By:
/s/ Andre M. Hilliou      Name:  Andre M. Hilliou     Title: CEO          

 


6

 

 

 
GUARANTORS:
 

        FULL HOUSE RESORTS, INC.          
 
By:
/s/ Andre M. Hilliou      Name:  Andre M. Hilliou     Title: CEO          

 

        FULL HOUSE RESORTS, INC.          
 
By:
/s/ Andre M. Hilliou      Name:  Andre M. Hilliou     Title: CEO          




        GAMING ENTERTAINMENT (INDIANA) LLC          
 
By:
/s/ Andre M. Hilliou      Name:  Andre M. Hilliou     Title: CEO          




        GAMING ENTERTAINMENT (INDIANA) LLC          
 
By:
/s/ Andre M. Hilliou      Name:  Andre M. Hilliou     Title: CEO          




        STOCKMAN’S CASINO          
 
By:
/s/ Deborah J. Pierce      Name:  Deborah J. Pierce     Title: Member          




        SLIPPER CASINO VENTURE LLC          
 
By:
/s/ Andre M. Hilliou      Name:  Andre M. Hilliou     Title: CEO          

 


7

 

 

 

        ABC FUNDING, LLC,
as Administrative Agent          
 
By:
/s/ James Freeland      Name:  James Freeland     Title: Managing Director      
   


 

8

 

 




  SUMMIT PARTNERS CREDIT FUND, L.P.,     as a Lender             By:  Summit
Partners Credit GP, L.P.     Its:  General Partner             By:  Summit
Partners Credit GP, LLC     Its:  General Partner          
 
By:
/s/ James Freeland     Name:   James Freeland     Title: Managing Partner  

 

  SUMMIT PARTNERS CREDIT FUND, A-1, L.P.,     as a Lender             By:
 Summit Partners Credit GP A-1, L.P.     Its:  General Partner             By:
 Summit Partners Credit GP A-1, LLC     Its:  General Partner          
 
By:
/s/ James Freeland     Name:  James Freeland     Title: Managing Partner  

 

  SUMMIT INVESTORS I, LLC,     as a Lender             By:  Summit Investors
Management, LLC     Its:  Manager             By:  Summit Partners, L.P.    
Its:   Manager             By:   Summit Master Company, LLC     Its:   General
Partner          
 
By:
/s/ James Freeland     Name:  James Freeland     Title: Managing Partner  

 


9

 

 

 

  SUMMIT INVESTORS I (UK), L.P.,     as a Lender             By:  Summit
Investors Management, LLC     Its:  Manager             By:  Summit Partners,
L.P.     Its:   Manager             By:   Summit Master Company, LLC     Its: 
 General Partner          
 
By:
/s/ James Freeland     Name:   James Freeland     Title: Managing Director  


 
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.,
    as a Lender             By:  Summit Partners Credit GP, L.P.     Its: 
General Partner             By:  Summit Partners Credit GP, LLC     Its:  
General Partner          
 
By:
/s/ James Freeland     Name:  James Freeland     Title: Managing Director  

 


10